Citation Nr: 0504770	
Decision Date: 02/22/05    Archive Date: 03/04/05

DOCKET NO.  00-16 644A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased rating for a low back pain 
syndrome, currently evaluated as 20 percent disabling.

2.  Entitlement to an effective date earlier than December 4, 
1998, for assignment of a 20 percent rating for a low back 
pain syndrome.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The veteran served on active duty from March 1968 to July 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 decision of the New York, 
New York, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

A review of the claims file shows that the veteran, in May 
2000, raised a claim of entitlement to service connection for 
glaucoma.  This issue, however, is not currently developed or 
certified for appellate review.  Accordingly, it is referred 
to the RO for appropriate action. 

For the reasons outlined below, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  Consistent with the instructions below, VA will notify 
you of the further action that is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), requires VA to obtain and 
associate with the record all adequately identified records.  
See 38 U.S.C.A. § 5103A (West 2002).  During the pendency of 
the current appeal, the veteran reported receiving treatment 
from the Saint Albans VA Medical Center.  Accordingly, all 
pertinent records dating from 1998 from this facility should 
be secured by the RO. 

As to the claim of entitlement to an increased rating for a 
low back pain syndrome, there have been a number of changes 
in the criteria for rating musculoskeletal disabilities of 
the back under 38 C.F.R. § 4.71a.  See 38 C.F.R. § 4.71a 
(2003); 68 Fed. Reg. 51454-56 (Aug. 27, 2003); 69 Fed. Reg. 
32449 (June 10, 2004) (to be codified at 38 C.F.R. § 4.71a).  
The new rating criteria became effective September 26, 2003.  
While the veteran was provided notice of the new criteria in 
the February 2004 supplemental statement of the case, he was 
not provided a VA examination to evaluate the severity of his 
service connected low back disorder under the new criteria.  
Therefore, on remand, the veteran must be scheduled for a new 
VA examination.  38 U.S.C.A. § 5103A(d) (West 2002).  
Further, the examiner must be provided the veteran's claims 
file and be asked to provide an opinion as to the degree to 
which the claimant's pain causes further limitation of motion 
of the lumbar spine.  DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(evaluation of musculoskeletal disorders rated on the basis 
of limitation of motion requires consideration of functional 
losses due to pain, weakness, etc.)  The Board notes that VA 
examinations conducted in February 1999 and September 2000 
were conducted by examiners who did not have access to the 
claims folder, however, it is essential that the examining 
physician have the veteran's medical records to review in 
conjunction with the examination, so that the evaluation of 
the claimed disability will be a fully informed one.  Green 
v. Derwinski, 1 Vet. App. 121 (1991). 

As to the earlier effective date claim, in the veteran's May 
2000 statement to the RO, he expressed disagreement with the 
July 1999 rating decision that assigned December 4, 1998, as 
the effective date for the grant of the 20 percent rating for 
his low back pain syndrome.  No further action was taken by 
the RO.  Hence, this issue must be remanded to the RO for the 
issuance of a statement of the case.  See Manlincon v. West, 
12 Vet. App. 238 (1999).  

Given the above development, on remand, the RO must provide 
the veteran with updated VCAA notice.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Therefore, the appeal is REMANDED for the following:

1.  The RO should obtain all the 
veteran's post-service medical records 
that have not already been associated 
with the claims file from the Saint 
Albans VA Medical Center and any other 
identified facility or provider who has 
treated the appellant's low back disorder 
since 1998.  If any requested records are 
not available, or if the search for any 
such records yields negative results, 
that fact should clearly be documented in 
the claims file, and the veteran notified 
in writing.

2.  After associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible), the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an orthopedic examination.  The 
claims folder is to be provided to the 
examiner for review in conjunction with 
the examination.  All indicated tests and 
studies as deemed appropriate by the 
examiner must be accomplished and all 
clinical findings should be reported in 
detail.  The examiner should conduct 
range of motion studies of the lumbar 
spine and provide an opinion addressing 
at what point, measured in degrees, pain 
due to a low back pain syndrome begins in 
each plane of motion.  The role of any 
non-service connected disability must be 
distinguished from the role played by the 
service connected low back disorder.  The 
orthopedist should also opine whether 
there is any additional loss of lumbar 
motion during a flare-up or with fatigue.  
See 38 C.F.R. § 4.71a.

3  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  

4.  Thereafter, following any other 
appropriate development, the RO should 
readjudicate the issue on appeal using a 
rating decision format.  The RO is 
advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If any benefit sought 
on appeal remains denied, he and his 
representative should be provided a 
supplemental statement of the case which 
includes a summary of any additional 
evidence submitted, applicable laws and 
regulations both old and new, and the 
reasons for the decision.  If the veteran 
fails to show for his VA examination 
without good cause, the supplemental 
statement of the case must include notice 
of 38 C.F.R. § 3.655 (2003).  They should 
then be afforded an applicable time to 
respond.

5.  The RO should issue a statement of 
the case with respect to what effective 
date is warranted for the 20 percent 
rating for a low back pain syndrome.  If 
the veteran files a timely substantive 
appeal, this issue should be returned for 
review by the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

